Citation Nr: 1109434	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-03 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to special monthly compensation, based on a need for the regular aid and attendance of another person, or being housebound.

2.  Entitlement to a total disability rating for compensation on the basis of individual unemployability.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa (RO).  

The issue of entitlement to special monthly compensation, based on a need for the regular aid and attendance of another person, or being housebound, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Service connection is in effect for major depressive disorder, rated as 50 percent disabling; lumbar spine degenerative joint disease, rated as 40 percent disabling, migraines, rated as 30 percent disabling; cervical spondylosis, rated as 30 percent disabling; left upper extremity hemiplegia, rated as 20 percent disabling; left lower extremity peripheral neuropathy, rated as 10 percent disabling; right lower extremity peripheral neuropathy, rated as 10 percent disabling; an pilonidal cyst, noncompensably rated.  The Veteran's combined evaluation is 90 percent.

2.  The evidence of record demonstrates that the Veteran's service-connected disabilities preclude her from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total rating for compensation purposes based upon individual unemployability (TDIU) are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.655, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the veteran.

VA will grant TDIU when the evidence shows that the veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Service connection is in effect for major depressive disorder, rated as 50 percent disabling; lumbar spine degenerative joint disease, rated as 40 percent disabling, migraines, rated as 30 percent disabling; cervical spondylosis, rated as 30 percent disabling; left upper extremity hemiplegia, rated as 20 percent disabling; left lower extremity peripheral neuropathy, rated as 10 percent disabling; right lower extremity peripheral neuropathy, rated as 10 percent disabling; an pilonidal cyst, noncompensable rated.  The Veteran meets the schedular requirements for TDIU, and has at all times since May 2006.  

The determinative issue is whether she is shown to have been unable to secure or follow a substantially gainful occupation as a result of her service connected disabilities.  


At the December 2006 VA general medical examination, the Veteran reported daily headaches so severe that she has to lie down on a cool, dark room for relief at least once daily.  The April 2008 VA peripheral nerves examiner noted that the Veteran had been hospitalized 4 times for migraines since October 2007, and concluded that the Veteran was 100 percent incapacitated by her migraines, as she experienced them on a continuous basis.  While an October 2008 record noted that the Veteran had an abatement of headaches after moving into a care facility, a private home health assessment most recently updated in March 2009 noted that her migraines continued to cause upper extremity weakness.

The Veteran also reported, at the December 2006 VA general medical examination, significant back pain daily, on average of a severity 8 on a scale of 10, which immobilized her on a daily basis, and resulted in twice-yearly hospitalization.  The examiner opined that sitting for long periods is difficult for the Veteran, noting that during the interview, the Veteran was up and down out of her chair every 10 minutes due to pain.  

At the March 2007 VA mental disorders examination, the examiner concluded that there was total social and occupational impairment due to mental disorder signs and symptoms, and that the Veteran's depression was found to be secondary to her service-connected low back pain.  To that end, the Veteran reported that as a result of her back pain, she tended to lash out at others, be very irritable, have suicidal ideations, and manifest totally inappropriate behavior as a result of not being able to cope with the severity of the pain.  

It is noted that, at the December 2006 VA mental disorders examination, the examiner concluded that the Veteran's mental disorder symptoms were "not severe enough to interfere with occupational and social functioning."  However, this examination report is afforded minimal, if any, probative weight, as it finds that no social or occupational impairment exists due to the Veteran's psychiatric disabilities, while the remainder of the evidence of record clearly indicates that her major depression is constant and disruptive to interpersonal relationships.  Moreover, it is noted that the Veteran carries diagnoses of major depression and posttraumatic stress disorder.  However, the mental evaluations of record do not attribute certain symptoms or severity of symptomatology to one disorder or the other, so the psychiatric symptoms noted in the record will be attributed to her major depression, the primary mental health diagnosis for which she is currently treated.  See Mittleider v. West, 11 Vet. App. 181 (1998) (holding that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).

Ultimately, the evidence of record reflects that the Veteran's major depression and her migraine headaches each preclude gainful employment.  To that end, her service-connected lumbar spine disability further impedes her ability to perform any job where she would be required to be seated for long periods, such as secretarial work which the record reflects was her last type of employment prior to being identified as disabled by the Social Security Administration in 1991.  On this basis, the Board finds that TDIU is warranted.


ORDER

TDIU is granted.


REMAND

The Veteran seeks entitlement to special monthly compensation based on the need for the regular aid and attendance of another person.  Compensation at that rate is payable when a veteran, due to service-connected disability or disabilities, has the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The April 2008 VA eye examination report indicates that the Veteran has vision in both eyes.  However, it is unclear whether there exists loss of use of one hand and one or both feet due to her service-connected disabilities, which include left upper extremity hemiplegia and peripheral neuropathy of both lower extremities, or due to both service-connected and nonservice-connected disabilities, to include a bilateral shoulder disorder, bilateral carpal tunnel syndrome, gouty arthritis of the feet and ankles, and venous insufficiency.  

Additionally, an October 2008 vocational rehabilitation record noted that the Veteran moved into an assisted living facility after an incident several weeks prior where she fell out of bed and could not get up.  Prior to that admission, she had enlisted the use of a home health aid for certain activities such as cooking and cleaning.  But the record does not indicate whether such assistance was needed due solely to her service-connected disabilities, or to the aggregate effect of her service- and nonservice-connected disabilities.  Ultimately, because the opinions of record consider both her service-connected and nonservice-connected disabilities, a new opinion must be obtained prior to appellate adjudication of this issue.

Accordingly, the issue of entitlement to special monthly compensation, based on a need for the regular aid and attendance of another person, or being housebound, is remanded for the following actions:

1.  Schedule the Veteran for a VA examination to determine her entitlement to Housebound Status or Permanent Need for Regular Aid and Attendance, utilizing VA Form 21-2680.  It is imperative that the examiner determine such entitlement due only to the Veteran's service-connected disabilities and not to her nonservice-connected disabilities, to the extent that separating the related symptoms is possible.

2.  Notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicate whether any notice that was sent was returned as undeliverable.

3.  When the above development has been completed, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


